Citation Nr: 1019280	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-25 906	)	DATE
	)
	)


THE ISSUE

Whether a September 10, 2003, rating decision which granted, 
in pertinent part, the Veteran's claims of service connection 
for avascular necrosis of the left hip, right hip, left knee, 
and right knee was the product of clear and unmistakable 
error (CUE).


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The moving party (the Veteran) had active service from July 
1980 to September 1990 and additional U.S. Army Reserve 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion filed by the moving party in October 2007 
to reverse or revise, on the basis of clear and unmistakable 
error (CUE), a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which granted, in pertinent part, the 
claims of service connection for avascular necrosis of the 
left hip, right hip, left knee, and right knee.  A Travel 
Board hearing was held at the RO in August 2009 before the 
undersigned Acting Veterans Law Judge.

In a June 2003 Board decision, service connection for 
avascular necrosis of the left hip, right hip, left knee, and 
right knee was granted.  In a September 2003 rating decision 
implementing the Board's June 2003 decision, the RO granted 
the Veteran's claims of service connection for avascular 
necrosis of the left hip, right hip, left knee, and right 
knee, assigning 30 percent ratings for each hip effective 
June 23, 1998, 100 percent ratings for each hip based on the 
need for convalescence effective December 6, 1999, and 
50 percent ratings for each effective February 1, 2001.  The 
RO also assigned a 10 percent rating for each knee effective 
June 23, 1998.  The Veteran initiated an appeal of this 
decision, seeking earlier effective dates for each of these 
service-connected disabilities.  In an April 2007 decision, 
the Board denied the Veteran's earlier effective date claims.  
This decision was not appealed to the Court of Appeals for 
Veterans Claims and is now final.  38 U.S.C.A. § 7104.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's CUE claim has been obtained.

2.  The September 10, 2003, rating decision, which granted 
service connection for avascular necrosis of the hips and 
knees, was not undebatably erroneous.


CONCLUSION OF LAW

The September 2003 rating decision, which granted the 
appellant's claims of service connection for avascular 
necrosis of the hips and knees, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.105(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

As an initial matter, the Board notes that the VCAA and its 
implementing regulations, codified in part at 38 C.F.R. § 
3.159, are not applicable to CUE claims.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) 
(finding that VA does not have "a duty to develop" in CUE 
claims because "there is nothing further that could be 
developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision of 
previous decisions.  Claims based on CUE are fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.

The appellant contends that the RO committed CUE when it 
granted his claims of service connection for avascular 
necrosis of the hips and knees in a September 10, 2003, 
rating decision.  Specifically, he contends that it was CUE 
for the RO to assign an effective date of June 23, 1998, for 
the initial ratings assigned to each of these service-
connected disabilities.

Previous determinations, which are final and binding, 
including decisions of service connection, degree of 
disability and other issues, will be accepted as correct in 
the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a). To establish a valid CUE claim, a Veteran must 
show that either the correct facts, as they were known at the 
time, were not before the adjudicator, or that the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination.

(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question and not on subsequent 
determinations of record.  Damrel, 6 Vet. App. at 245.  To 
establish a valid claim of clear and unmistakable error, the 
claimant must demonstrate that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that statutory or regulatory provisions extant at the time 
were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 
(1997).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law that, 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable error.  Allegations that previous adjudications 
had improperly weighed and evaluated the evidence also can 
never rise to the stringent definition of clear and 
unmistakable error.  Fugo, 6 Vet. App. at 43-44.

The Board observes that, in general, except as otherwise 
provided, the effective date of an evaluation an award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication indicating an intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a).  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2009).

The Veteran essentially contends that the RO misapplied 38 
U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 and, therefore, 
committed CUE when it assigned an effective date of June 23, 
1998, for the grants of service connection for avascular 
necrosis of the hips and knees in the September 10, 2003, 
rating decision.  He also contends that the RO misapplied the 
laws and regulations governing effective dates and committed 
CUE when it assigned an effective date of June 23, 1998, for 
the initial ratings assigned to the Veteran's service-
connected avascular necrosis of the hips and knees.  He 
contends that, in fact, the proper effective date for the 
grants of service connection and disability ratings assigned 
in the September 2003 rating decision should be September 25, 
1990, the day after the date of his discharge from active 
service.  

A review of the claims file shows that the Veteran filed a VA 
Form 21-526, "Application for Compensation or Pension," 
which was date-stamped as received by the RO on September 27, 
1990.  The Veteran stated on this form that he experienced 
bilateral knee disability which was related to active 
service.  

In a rating decision dated on September 24, 1990, and issued 
to the Veteran on January 8, 1991, the RO denied the 
Veteran's claims of service connection for right and left 
knee disabilities.  This decision was not appealed and is now 
final.  See 38 U.S.C.A. § 7105 (West 2002).

The next relevant correspondence in the claims file occurred 
when the Veteran filed a VA Form 21-526 which was date-
stamped as received by the RO on May 19, 1993.  The Veteran 
contended that he had injured his left knee during active 
service.

In a rating decision dated on December 1, 1993, and issued to 
the Veteran on December 8, 1993, the RO determined that new 
and material evidence had not been received to reopen the 
previously denied service connection claim for a left knee 
disability.  This decision also was not appealed and is now 
final.  Id.

The next relevant correspondence in the claims file occurred 
when the Veteran submitted a signed VA Form 21-4138 dated on 
June 23, 1998, and date-stamped as received by the RO that 
same day, in which he requested service connection for a 
"condition of the skeletal system" and for a bilateral hip 
disability.  In response, the RO sent the Veteran a letter 
dated on June 26, 1998, in which clarification was requested 
from the Veteran regarding the specific disabilities he was 
claiming as related to active service.  The Veteran responded 
with a signed VA Form 21-4138 dated on July 24, 1998, and 
date-stamped as received by the RO that same day that he was 
filing service connection claims for both hips and knees.  

In a November 1998 rating decision, the RO reopened and 
denied the Veteran's claims of service connection for 
bilateral knee disabilities on the merits.  The RO also 
denied the Veteran's claims of service connection for 
bilateral hip disabilities.  After the Veteran perfected a 
timely appeal on these claims, as noted in the Introduction, 
the Board granted service connection for avascular necrosis 
of the hips and knees in a June 2003 decision.  As also noted 
in the Introduction, the RO implemented the Board's June 2003 
decision in a rating decision dated on September 10, 2003.

With respect to the Veteran's allegations that the RO 
misapplied 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 and 
committed CUE when it assigned an effective date of June 23, 
1998, for the grants of service connection for avascular 
necrosis of the hips and knees in the September 10, 2003, 
rating decision, the Board notes that, in the narrative for 
this rating decision, the RO stated that June 23, 1998, was 
the proper effective date for the grants of service 
connection because that was the date that the Veteran had 
filed his claims.  There is no indication from a review of 
the claims file that, between September 9, 1990, the date of 
the Veteran's discharge from active service, and June 23, 
1998, the date that he filed a VA Form 21-4138 requesting 
service connection most recently, that he ever filed claims 
of service connection for any disabilities of the hips.  
Indeed, a review of the claims file shows that he first filed 
his claims of service connection for bilateral hip 
disabilities on the June 23, 1998, VA Form 21-4138.  There 
also is no indication from a review of the claims file that 
the Veteran expressed any disagreement with the rating 
decision dated on September 24, 1990, and issued to him on 
January 8, 1991, which denied his service connection claim 
for a right knee disability, until he filed his most recent 
request to reopen this previously denied claim on June 23, 
1998.  The Veteran also did not initiate an appeal with the 
rating decision dated on December 1, 1993, and issued to him 
on December 8, 1993, which denied his request to reopen the 
previously denied service connection claim for a left knee 
disability.  He then requested that his previously denied 
service connection claim for a left knee disability be 
reopened on June 23, 1998.  

The Board again notes that the effective date for an original 
claim or a claim reopened after final disallowance, as in 
this case, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  It is undisputed that the 
Veteran's most recent service connection claims were 
contained on a VA Form 21-4138 which was date-stamped as 
received by the RO on June 23, 1998.  Thus, the Board finds 
that the RO properly applied the laws and regulations 
governing effective dates in the September 10, 2003, rating 
decision when it granted service connection for avascular 
necrosis of the hips and knees effective June 23, 1998, and 
this rating decision was not the product of CUE.

With respect to the Veteran's allegation that that the RO 
misapplied 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 and 
committed CUE when it assigned an effective date of June 23, 
1998, for the initial ratings assigned to the Veteran's 
service-connected avascular necrosis of the hips and knees, 
the Board notes that, in the narrative for this rating 
decision, the RO stated that June 23, 1998, was the proper 
effective date for these disability ratings because that was 
the date that the Veteran had filed his claims.  As noted in 
the Introduction, in the September 2003 rating decision, the 
RO assigned a 30 percent rating for avascular necrosis in 
each hip and a 10 percent rating for avascular necrosis in 
each knee effective June 23, 1998.  The Board acknowledges 
that there is medical evidence in the record showing that the 
Veteran experienced knee and hip problems prior to June 1998; 
however, this evidence was received by the RO after he filed 
his claims in June 1998.  As noted elsewhere, the effective 
date of an award of compensation is the date that entitlement 
arose or the date of the claim whichever is later.  Id. 
(Emphasis added.)  Accordingly, the Board finds that, in the 
September 2003 rating decision, the RO properly determined 
that June 23, 1998, was the appropriate effective date for 
the initial 30 percent ratings assigned for service-connected 
avascular necrosis in each hip and for the initial 10 percent 
ratings assigned for service-connected avascular necrosis in 
each knee.  Because the RO properly applied the laws 
governing effective dates in the September 10, 2003, rating 
decision, when it assigned the initial ratings for the 
Veteran's service-connected avascular necrosis of the knees 
and hips, the Board again finds that this rating decision was 
not the product of CUE.

Finally, the Board notes that the September 10, 2003, rating 
decision was subsumed by the Board's April 2007 decision 
which was not appealed to the Court.  As noted elsewhere, in 
its April 2007 decision, the Board denied the Veteran's 
earlier effective date claims for his service-connected 
avascular necrosis of the knees and hips.  To the extent that 
the Veteran is attempting in his current appeal to vitiate 
the finality of the April 2007 Board decision by filing new 
earlier effective date claims for his service-connected 
avascular necrosis of the knees and hips, the Board observes 
that the Court has held that such "freestanding" earlier 
effective date claims are prohibited when filed in an attempt 
to overcome the finality of an unappealed RO decision.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006) (holding that 
a claimant may not properly file, and VA has no authority to 
adjudicate, a freestanding earlier effective date claim in an 
attempt to overcome the finality of an unappealed RO 
decision).  The Court reasoned in Rudd that to allow such 
claims would vitiate the rule of finality. Id.  See also 
DiCarlo v. Nicholson, 20 Vet. App. 52, 56-57 (2006) 
(discussing the types of collateral attack authorized to 
challenge a final decision by the Secretary).  

In this case, although the September 2003 RO decision was 
appealed to the Board and was subsumed by the Board's April 
2007 decision, the latter decision is now final because it 
was not appealed to the Court.  The Board's April 2007 
decision thus may not be the subject of a collateral attack 
by a freestanding earlier effective date claim and may be 
challenged only by a CUE claim.  To the extent that the 
Veteran seeks to disturb the finality of a prior VA 
adjudication in this case by filing freestanding earlier 
effective date claims for service-connected avascular 
necrosis of the knees and hips, this appeal is dismissed with 
prejudice as to re-filing.


ORDER

The motion to reverse or revise, on the basis of CUE, a 
September 10, 2003, rating decision is denied.



                       
____________________________________________
	KRISTI BARLOW
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



